Case 1:19-mc-00503-JGK-SDA Document 115 Filed 06/11/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF SHERVIN PISHEVAR

FOR AN ORDER TO TAKE DISCOVERY FOR 19-me-503 (JGK)
USE IN FOREIGN PROCEEDINGS PURSUANT
TO 28 U.S.C. § 1782 ORDER

 

 

JOHN G. KOELTL, District Judge:
The Court will hold a status conference in this case on
Monday, June 14, at 2:30 pm, rather than oral argument. Dial-

in: (888) 363-4749, with access code 8140049.

SO ORDERED.

Dated: New York, New York AN ‘ (lp
June i1, 2021 ; 1

a - John G. Koeltl
nited States District Judge

 

 

 

 

 

 

 

USDS SDNY
DOCUMENT

ELEC) 2ONICALLY FILED
DOC #0
DATE FILED: {y tl-24

 

 
